DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 09/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 8107238 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable because no single reference or combination of references anticipate or make obvious the above mentioned claims. 
More specifically the application is allowed because related prior arts for air cooled electronic equipment enclosure with duct system, does not disclose, teach or suggest, following subject matter in claims:
a top panel mounted on the frame structure, wherein the top panel and upper portions of the frame structure forming a top of the electronic equipment enclosure, the electronic equipment enclosure top including: (i) a plurality of outer edges, each outer edge of the plurality of outer edges partially defining a perimeter of the electronic equipment enclosure top, the perimeter having a front-to-back length and a side-to-side width, wherein each outer edge is generally perpendicular to two other outer edges, (ii) a plurality of inner edges that define a rectangular opening in the electronic equipment enclosure top, the rectangular opening having a front-to-back length and a side-to-side width, wherein each inner edge of the plurality of inner edges is generally parallel to two outer edges, and (iii) wherein the side-to-side width of the rectangular opening is at least 85% of the side-to-side width of the electronic equipment enclosure top perimeter; (c) side panels and a back panel mounted on the frame structure and, together with the top panel, at least partially enclosing the frame structure and defining a single compartment for mounting an electronic component;

Prior arts, Benavides, Stahl, Coglitore, Krietzman and HAUSER disclose related structural elements e.g exhaust ducts installed on cabinets for air cooled electronic equipment enclosure with duct system, but none of the references either alone or in combination fails to teach or fairly suggest or render obvious above structure.

Allowable Subject Matter
Claims 1-20 are allowed.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835